Notice of Pre-AIA  or AIA  Status
Claims 1-12 are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/9/21 has been considered by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,062,039. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims substantially overlap in scope.  By way of illustration, consider the respective claim 1 from each application:

Claim 1 of the instant application
Claim 1 of the ‘039 patent
1. A printed circuit (PC) card apparatus comprising: 






a Peripheral Component Interconnect Express (PCIe) card, including: 

a primary battery configured to supply power to an electronic security device mounted on the PCIe card; and a PCIe edge card connector; and 


a PCIe edge connector protector including: 





a supplemental charge storage device integrated into the PCIe edge connector protector; and 


electrically conductive contacts configured to transfer supplemental power from the supplemental charge storage device to the electronic security device by completing, an electrical circuit between the supplemental charge storage device and the security device.
1. A printed circuit (PC) card apparatus configured to, in an absence of external power provided to a Peripheral Component Interconnect Express (PCIe) card, prevent and detect unauthorized access to secure data stored on a memory device mounted on the PCIe card, the PC card apparatus comprising: 

the PCIe card, the PCIe card including: 


a primary battery configured to supply, when external power is disconnected from the PCIe card, power to an electronic security device mounted on the PCIe card; and 

a PCIe edge card connector; and a PCIe edge connector protector enclosing electrically conductive fingers of the PCIe edge card connector, the PCIe edge connector protector including: 

a supplemental charge storage device that is hidden from view and that is integrated into the PCIe edge connector protector; 

electrically conductive contacts configured to transfer supplemental power from the supplemental charge storage device to the electronic security device by completing, through contacting corresponding electrically conductive fingers of the PCIe edge connector, an electrical circuit between the supplemental charge storage device and the security device.


	All the limitations of claim 1 of the instant application are present in the corresponding claim 1 of the ‘039 patent; thus, any invention that would infringe the ‘039 patent would also necessarily and unavoidably infringe the instant application, resulting in two patents on the same invention.  Independent claims 5 & 9 of the instant application are substantially similar to independent claims 5 & 9 of the ‘039 patent and are rejected for similar reasons as discussed supra. Dependent claims 2-4, 6-8, & 10-12 of the instant application are substantially similar to dependent claims 2-4, 6-8, & 10-12 of the ‘039 patent and are rejected for similar reasons as discussed supra.

Allowable Subject Matter
Claims 1-12 are allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849. The examiner can normally be reached 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS A. GYORFI
Examiner
Art Unit 2435



/THOMAS A GYORFI/Examiner, Art Unit 2435                                                                                                                                                                                                        12/17/2022